December 22, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                        IN THE INTEREST OF J.A.C., A CHILD

NO. 14-11-00119-CV



       This cause, an appeal from the “Order Confirming Non-Agreed Child Support
Review Order,” signed August 10, 2010, was heard on the transcript of the record. We
have inspected the record and find no error in the order. We order the order of the court
below AFFIRMED.

       We order appellant, Robert Hinojosa, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.